Citation Nr: 0739542	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  99-08 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Service connection for a neck disorder.

2.	Service connection for a low back disorder.

3.	Service connection for a right shoulder disorder.

4.	Service connection for post-traumatic stress disorder 
(PTSD).

5.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left knee and back injuries.  

6.	Entitlement to a compensable evaluation for service-
connected residuals, fracture right fibula and posterior 
malleolus.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1962 to September 
1964.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
1998 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  This case was later transferred 
to the VA RO in Houston, Texas.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The veteran's neck disorder is not related to service.  

2.	The veteran's low back disorder is not related to service.  

3.	The veteran's right shoulder disorder is not related to 
service.  

4.	The veteran's left knee and low back disorders do not 
relate to VA treatment.  

5.	Medical evidence of record does not establish that the 
veteran's right fibula disorder is productive of moderate 
limitation of motion, or of nonunion or malunion with his 
tibia.  


CONCLUSIONS OF LAW

1.	A neck disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

2.	A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

3.	A right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

4.	The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, for left knee and back disorders, have 
not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 
3.358 (1997).  

5.	The criteria for a compensable rating, for the veteran's 
service-connected residuals, fracture right fibula and 
posterior malleolus, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5271 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims service connection for neck, lower back, 
and right shoulder disorders, claims entitlement to 
compensation under 38 U.S.C.A. § 1151 for left knee and back 
disorders, and claims entitlement to an increased rating for 
a service-connected lower right leg disorder.  In the 
interest of clarity, the Board will initially discuss whether 
these claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in September 2004, November 2004, June 2005, 
and March 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
VA informed the veteran of the elements that comprise his 
claims and of the evidence needed to substantiate the claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  
VA requested from the veteran relevant evidence, or 
information regarding evidence which VA should obtain (the 
Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  And VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claims.  

The Board notes a deficiency with VCAA notification, however. 

VA did not provide notification to the veteran prior to the 
initial adverse adjudication of his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  Nevertheless, the Board finds that any presumed 
prejudice incurred by the veteran as a result of the untimely 
notice has been rebutted by the record, and that proceeding 
with a final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  

The veteran's claims have been readjudicated several times 
since the 1998 rating decision.  Most recently, following 
full notice, VA readjudicated the veteran's claims in a July 
2006 Supplemental Statement of the Case.  See Mayfield, 
supra.  In short, the Board finds the untimeliness of the 
notice here to be harmless error in this matter.  As such, VA 
has satisfied VCAA notification requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with medical 
examinations to support his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  



II.  The Merits of the Claims for Service Connection

In September 1997, the veteran claimed service connection for 
neck, lower back, and right shoulder disorders.  He argues 
that a motor vehicle accident during active service caused 
these disorders.  In the February 1998 rating decision on 
appeal, the RO denied these claims.  For the reasons set 
forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2007).  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support a claim for service connection.  
38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).    

At the outset of its analysis, the Board notes that the 
veteran failed to report to several scheduled VA compensation 
examinations that were intended to assess his service 
connection claims for neck, lower back, and right shoulder 
disorders.  The veteran failed to report to examinations 
scheduled in May 2000, August 2000, February 2001, August 
2001, June 2002, April 2006, and May 2006.  Pursuant to 38 
C.F.R. § 3.655, the Board must decide the claims here based 
on the evidence currently of record.  See 38 C.F.R. § 3.655 
(2007) (when the veteran fails to appear for a scheduled VA 
examination, the Board should decide the claim based on the 
evidence of record when reviewing original service connection 
claims); see also 38 U.S.C.A. § 5107(a) (claimant has 
responsibility to present and support a claim for VA 
benefits); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(the duty to assist in development of a claim is not "a one 
way street").  

The current record supports the veteran's claim to current 
neck, lower back, and right shoulder disorders.  Private and 
VA medical records dated from the mid 1980s detail a low back 
disorder, while VA medical records dated from 1997 show neck 
and right shoulder disorders.  As such, the first element of 
Pond is established here for these claims.  See Pond, supra.  

The second element of Pond is established here as well.  
Service medical records support the veteran's claims that he 
incurred neck, lower back, and right shoulder injuries in 
service.  Service medical records dated in April 1964 show 
that the veteran experienced a motor vehicle accident which 
broke his right leg.  Treatment records reflect complaints of 
cervical pain, right shoulder pain, and aching back.  
Moreover, service medical records dated prior to the accident 
reflect complaints of radiation from the neck into the left 
arm.  Based on this evidence, the Board finds that the record 
does not preponderate against the veteran's claims to 
incurring neck, lower back, and right shoulder injuries 
during active service.  See Pond, supra.  

The Board finds, however, that service connection is not 
warranted for these disorders because the third element of 
Pond is unestablished here - the record contains no medical 
evidence of a nexus between the veteran's current neck, lower 
back, and right shoulder disorders and his in-service 
injuries.  Despite VA's repeated efforts, the veteran did not 
report to VA compensation medical examination that could have 
led to medical opinions addressing the issue of nexus.  So 
the record lacks the critical medical evidence necessary to 
satisfy the third Pond element.  As this element is 
unestablished for each of the service connection claims, the 
Board finds service connection unwarranted here.  As such, 
the benefit-of-the-doubt rule does not apply and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  The Merits to the Claim under 38 U.S.C.A. § 1151

In September 1997, the veteran claimed service connection for 
left knee and back disorders under 38 U.S.C.A. § 1151.  In 
particular, he claims that, while heavily medicated during VA 
hospitalization, he slipped on a wet floor and "reinjured" 
his left knee and back.    

In the February 1998 rating decision on appeal, the RO denied 
the veteran's 1151 claims.  For the reasons set forth below, 
the Board agrees with the RO's disposition in this matter.  

Before addressing the facts specific to these claims the 
Board notes that, during the pendency of this appeal, 
pertinent laws and regulations related to claims filed 
pursuant to the provisions of 38 U.S.C.A. § 1151 were 
revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation ... 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation ... shall be awarded in the 
same manner as if such disability, aggravation or death were 
service-connected."  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001).  

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(a)(3), a portion 
of the regulation utilized in deciding claims under 38 
U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991); aff'd Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993); 
aff'd Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 state that where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. § 
3.358(c)(3), now provides: Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary Consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  However, in a 
precedent opinion, the VA Office of the General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

Again, to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Pond, supra.  

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  Boeck v. 
Brown, 6 Vet. App. 14, 16-17 (1993) (although claims for 38 
U.S.C.A. § 1151 benefits are not based upon actual service 
connection, there are similarities in their adjudication).

In this matter, the medical evidence demonstrates that the 
veteran has a left knee disorder and a back disorder.  As 
noted, private and VA medical evidence shows that the veteran 
has a back disorder.  Regarding the left knee, private 
medical records dated since May 1986 show a tibial plateau 
fracture of the left knee (reported as job related) while VA 
treatment records dated in July 2004 indicate "left knee 
deformed from unset fractures."  

The record is devoid, however, of evidence showing that the 
veteran incurred left knee or back injuries during VA 
hospitalization.  The Board notes a June 1997 VA treatment 
record, which indicates that the veteran reported a fall and 
complained of pain in the left leg and back.  But the note 
also indicates that there were no witnesses to the veteran's 
fall.  And the C-file contains no records indicating 
subsequent treatment for the injuries claimed related to 
hospitalization.  

In addressing this matter, the Board again notes that the 
veteran failed to report to several VA compensation 
orthopedic examinations that were intended to examine his 
orthopedic-related claims.  Such examinations, and the 
resulting reports and opinions, could have illuminated the 
veteran's claims here.  But the veteran's failure to appear 
for the examinations hindered VA efforts to develop his 
claims.  The net effect is that the record contains no 
corroborating medical evidence addressing the veteran's 
claims to injury during VA hospitalization.  See 38 C.F.R. 
§ 3.655.  

As such, the veteran's 1151 claims must fail here.  The 
benefit-of-the-doubt rule does not apply and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

IV.  The Merits of the Claim for Increased Rating

In September 1997, the veteran claimed service connection for 
a lower right leg disorder.  In February 1998, the RO granted 
service connection for residuals of a lower right leg 
fracture.  As the RO noted in its decision, the veteran 
fractured his right fibula and posterior malleolus in the 
April 1964 motor vehicle accident noted earlier.  

In granting service connection for a right leg disorder, the 
RO assigned a noncompensable evaluation effective the date of 
the veteran's claim.  In May 1999, the veteran appealed to 
the Board the assigned evaluation, arguing that his 
symptomatology warrants the assignment of a compensable 
evaluation.  

At the outset, the Board again notes that the veteran failed 
to attend several scheduled VA orthopedic examinations.  Most 
recently, the veteran failed to report to an orthopedic 
examination scheduled in April 2006.  As indicated earlier, 
38 C.F.R. § 3.655 guides VA to decide service connection 
claims in these circumstances.  In claims for increased 
rating, however, 38 C.F.R. § 3.655 guides VA to deny such 
claims in these circumstances.  

Nevertheless, the Board notes that even if the Board were 
authorized to decide the veteran's claim here, the evidence 
of record would not support his claim for increased rating.  
The existing evidence of record does not indicate that a 
compensable rating has been warranted at any time during the 
pendency of this appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim). 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

Orthopedic disorders are rated under 38 C.F.R. § 4.71a.  The 
RO originally service connected the veteran's right fibula 
disorder under Diagnostic Code (DC) 5271 of 38 C.F.R. 
§ 4.71a, which addresses disorders involving limitation of 
motion of the ankle.  This provision authorizes a 10 percent 
evaluation for moderate limitation, and a 20 percent 
evaluation for marked limitation.  The Board also finds 
relevant here DC 5262, which addresses impairment of the 
tibia and fibula.  This provision authorizes a 40 percent 
evaluation for nonunion with loose motion, a 30 percent 
evaluation for malunion with marked knee or ankle disability, 
a 20 percent evaluation for malunion with moderate knee or 
ankle disability, and a 10 percent evaluation for malunion 
with slight knee or ankle disability.  See 38 C.F.R. § 4.71a.  

In considering this claim, the Board has reviewed medical 
evidence dated since the veteran's claim in September 1997.  
See Fenderson, supra.  The Board notes that the claims file 
contains volumes of private and VA medical records reflecting 
orthopedic disorders.  But the Board also notes that these 
records do not refer to disability involving the right ankle.  

Moreover, a May 2005 VA compensation examination report does 
not support the claim for increase here.  Though the veteran 
missed several examinations, he did attend the May 2005 
examination, which focused solely on his right ankle.  The 
report noted that the veteran had been examined and that the 
clams file had been reviewed.  The veteran's complaints of 
pain and weakness were noted, as was his statement that his 
right ankle periodically would "give out[.]"  The report 
noted hypertrophic changes to the mid-foot with no erythema, 
warmth or effusion to the ankle proper.  The veteran's ankle 
was noted as tender to palpation inferior to the lateral 
malleolus greater than the anteromedial aspect of the ankle 
and to the mid-foot.  His directed active range of motion 
showed dorsiflexion to 15 degrees and plantar flexion to 35 
degrees.  The examiner noted passive range of motion of 20 
degrees dorsiflexion to 40 degrees plantar flexion.  The 
veteran did not complain about pains at the extremes of 
motion.  The examiner did not note crepitus, grating, or 
instability on motion.  The examiner noted that x-rays 
revealed osteopenia, but stated that there was no evidence of 
fracture.  The x-rays did note diffuse osteoarthritic changes 
to the mid and hind feet, and mid-diaphyseal sclerosis at the 
tibia.  As a diagnosis, the examiner found the right ankle 
apparently healed in excellent position and alignment without 
objective clinical evidence of residual instability or 
arthropathy.  

Based on the results of the May 2005 examination report, a 
compensable evaluation would be unwarranted under either DC 
5262 or DC 5271 - the evidence indicates neither moderate 
limitation of motion in the right ankle nor nonunion or 
malunion between the fibula and tibia.  See 38 C.F.R. 
§ 4.71a.  

The Board has considered whether a higher rating would have 
been warranted for functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness, 
which results in additional disability beyond that reflected 
on range of motion measurements.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  But 
this authority would not have been the basis for an increase 
either - the May 2005 VA report noted particularly no 
objective clinical evidence showing function limited by pain, 
fatigue, weakness, incoordination, or lack of endurance.  The 
report stated that subjective pain appeared to have the 
greatest functional impact.  

Accordingly, a compensable evaluation since September 1997 
would not have been warranted here for the veteran's service-
connected right fibula disorder.  See Fenderson, supra.  

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996

In summary, 38 C.F.R. § 3.655 directs the Board to deny the 
veteran's increased rating claim because he failed to appear 
at several scheduled VA compensation examinations that were 
to investigate his claim.  In the absence of this mandate, 
the Board would nevertheless have denied his claim based on 
the available evidence of record.  

As the preponderance of the evidence is against the veteran's 
claim for increase, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

The Board notes that it has closely reviewed and considered 
the veteran's statements and arguments.  While his statements 
may be viewed as evidence, the Board must also note that 
laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis and etiology.  Therefore, his lay statements alone 
are insufficient to prove his claim.  Ultimately, a lay 
statement, however sincerely communicated, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  


ORDER

1.	Service connection for a neck disorder is denied.

2.	Service connection for a low back disorder is denied.

3.	Service connection for a right shoulder disorder is 
denied.  

4.	Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for left knee and back disorders, is 
denied.    

5.	Entitlement to an increased rating for residuals, fracture 
right fibula and posterior malleolus, is denied.     


REMAND

With regard to the veteran's service connection claim for 
PTSD, the Board finds remand appropriate.  VA should closely 
research the claimed stressors underlying his claim.  Further 
research is appropriate based on the lack of clarity in the 
medical evidence regarding whether the veteran has PTSD, and 
whether PTSD relates to his service.  Currently, the medical 
evidence is divided on these issues.  

In January 1998, the veteran's treating VA physician found 
that the veteran did not meet criteria for PTSD.  Likewise, a 
VA psychologist ruled out PTSD in February 2001, while a VA 
compensation examiner found no PTSD in May 2006.  

In March 1998 and August 2000, however, the veteran's private 
treating psychologist stated that the veteran has PTSD which 
relates to service.  And an October 2004 VA treating 
psychiatrist indicated that the veteran has PTSD, and that 
the disorder was related to his service.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
provided an additional opportunity to 
submit a detailed and specific statement 
of his stressors during his service.  He 
should be notified of the importance of 
providing dates, locations, unit 
assignments, and names.  

2.  Whether the veteran responds to this 
inquiry or not, the RO should, at a 
minimum, attempt to obtain unit records 
pertaining to the veteran's service 
between October 1962 and September 1964.          

3.  Any pertinent information obtained, 
as well as previous statements, should be 
compiled and submitted the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) (formerly USASCRUR) and/or any 
other appropriate location, for 
verification of the stressors he may have 
sustained in service.    

4.  Any additional development deemed 
necessary under the VCAA should be 
completed, including a specific 
determination as to whether a VA 
examination with a nexus opinion is 
warranted in light of any new findings 
regarding the veteran's stressors.  

5.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal for which a notice of disagreement 
has been filed, remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


